DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment to the specification is acknowledged. 
No claim amendments are filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,111,281. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of using the device claimed in claims 1-10 of U.S. Patent No. 10,111,281, as presented in the instant application would be obvious. The recited structural elements in . 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 (claims filed on 12/28/20, which are indicated as being allowable) of copending Application No. 16-206523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific (“continuous high voltage”).  Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.” Another difference between the instant application and the conflicting claims is the fact that the high voltage signal by the switch (i.e., activation) recited in the instant application is recited as the activating signal in the conflicting claims. However, according to the specification, they essentially are directed towards the same signal. 
In addition, although the claims at issue are not identical (method VS device), they are not patentably distinct from each other because the method of using the device claimed in claims 1-11 of copending Application No. 16-206523, as presented in the instant application would be obvious. The recited structural elements in claims 1-10 of copending Application No. 16-206523 would have to inherently be provided to carry out the process claimed in the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed on 4/14/21 have been fully considered but they are not persuasive.
In response to applicant’s remark regarding the double patenting rejections, the examiner maintains his position. 
The rejections over claims 1-10 of U.S. Patent No. 10,111,281 are based on comparison between the allowed claims in the parent application (amended during the prosecution); and the instant claims. The restriction requirement in the parent application was based on the examination of the original claims. 
The scope of the instant claims is also different from the withdrawn original claims in the parent application. Instant claims do not recite limitations regarding, for instance: a short circuit or open circuit condition; or digitally displaying. 
Regarding the rejections over claims 1-11 of copending Application No. 16-206523 (claims filed on 12/28/20, which are indicated as being allowable: issue fee paid), the reference application: 16-206523 is a continuation of the instant application. There was no restriction requirement in the reference application involving instant claims. There was no restriction requirement in the instant application involving claims from the reference application. 
Note form the previous action: Should claims 1-10 be found allowable (i.e. the nonstatutory double patenting rejections as presented below being remedied), the restriction requirement would be withdrawn as to any future claims that requires all the limitations of an allowable claim. 
However, claims 11-19, as currently presented, would have to be cancelled. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                             4/19/21